Exhibit SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of February , 2010 by and among Artistry Publications, Inc., a Delaware corporation (the “Company”), and each purchaser identified on the signature pages hereto (individually, a “Purchaser” and collectively, the “Purchasers”). W I T N E S S E T H: WHEREAS, the Company is conducting a private offering (the “Offering”) for which Rodman & Renshaw, LLC (the “Placement Agent”) is acting as placement agent and any other FINRA Member firms which the Placement
